DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 Reasons for Allowance
Claims 1-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 9: The prior art fails to disclose a specific apparatus for controlling a sound signal output, the apparatus comprising:
a controller configured to:
	display a receiver selection interface including a list of receiver identifications representing receivers connectable to the apparatus while a receiver is connected to the apparatus based at least in part on a determination that a specified application is executed, 
	receive a selection of a receiver identification through the receiver selection interface, 
	convert a digital sound signal into an analog sound signal by applying a sound signal control parameter corresponding to the selected receiver identification, and 
	output the analog sound signal to the receiver.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed apparatus distinguishing from the prior art.
Regarding independent claims 1 and 18: these claims are the corresponding method and the corresponding non-transitory computer-readable storage medium of the apparatus in claim 9 above and allowed under the same reason that applied to claim 9.
Regarding independent claim 19: The prior art fails to disclose a specific apparatus for controlling a sound signal output, the apparatus comprising:
	a memory to store first receiver information and second receiver information, the first receiver information corresponding to a first receiver external to the apparatus and operatively connectable to the apparatus, and the second receiver information corresponding to a second receiver external to the apparatus and operatively connectable to the apparatus; and 
	a processor adapted to: 
		display receiver identifications including first receiver identification 	corresponding to the first receiver information, and second receiver identification 	corresponding to the second receiver information while a receiver is connected to 	the apparatus based at least in part on a determination that a specified 	application is executed; 
		select one of the first receiver identification and the second receiver 	identification in response to an user input; 
		convert a digital sound signal into an analog sound signal using a setting 	corresponding to the selected receiver identification; and 
		output the analog sound signal via the receiver operatively connected to 	the apparatus.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed apparatus distinguishing from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAVID L TON/Primary Examiner, Art Unit 2654